1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The preliminary amendment to the specification filed March 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The preliminary amendment inserting the new paragraph after the title on page 1 of the specification contains new matter because of its incorporation-by-reference to EP 18194121.2.  The filing date of the instant application is not the date that it entered the national stage, but rather is the international filing date.  See MPEP 1893.03(b).  Accordingly, the preliminary amendment was filed after the filing date of the application and may not contain the incorporation-by-reference statement to the EP application.  Office policy to treat incorporation-by-reference statements as comprising new matter is illustrated in MPEP 211.02(a)(II), which states: “When a benefit claim is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement specifying the prior application unless an incorporation by reference statement specifying of the prior application was presented upon filing of the application.”
Applicant is required to cancel the new matter in the reply to this Office Action.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrases “such as an auristatin analogue” (see claim 1, definition of RC, lines 5-6), “preferably 0” (see claim 1, definition of m), and “preferably 18F-fluoride” (see claim 1, definition of RE, part (iii)), render the claims indefinite, because it is unclear whether the scope of the claims is to be limited to the exemplary or preferred embodiments or not.  See MPEP 2173.05(d).  Assuming that the claims are intended to be interpreted more broadly than set forth in the exemplary and preferred embodiments, it is suggested that these phrases could be deleted and made the subject matter of additional dependent claims.  Claim 7 is indefinite because it defines a variable, RE1, which is not used in claim 1, upon which claim 7 depends.
4.	Claims 1-7, 9-13, 15, and 16 are objected to because of the following informalities:  At claim 1, in the definition of RE, part (iii), the semicolon at the end of line 2 should be changed to a comma.  At claim 1, in the definition of RE, part (iv), the conjunction “and” should be inserted after the comma.  At claim 6, in the definition of RE1, part (iv), the conjunction “and” should be inserted after the comma.  Appropriate correction is required.
5.	Instant claims 6 and 8 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of foreign priority application EP 18194121.2 because the EP application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 1-5, 7, 9-13, 15, and 16 are deemed not to be entitled under 35 U.S.C. 119(aa)-(d) to the benefit of the filing date of foreign priority application EP 18194121.2 because the EP application, under the test of 35 U.S.C. 112(a), does not disclose an R2 group of formula (III) as is recited in instant claim 1, or of formula (IIIa) as is recited in instant claim 5. 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-5, 7, 9-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Osl dissertation (published 15 March 2018).  The Osl dissertation teaches compounds that target CXCR4 receptors, and that are useful, e.g., for PET imaging, fluorescence microscopy, and endoradiotherapy of CXCR4 associated malignancies.  Compounds 30-36, structures shown at pages 50-54, meet the requirements of Inventors’ formula (I) in which R2 is a group of formula (II) and of formula (IIa).  The radiolabeled compounds are diluted with PBS for in vivo application, which PBS corresponds to Inventors’ excipient.  See, e.g., the Abstract; pages 75-76, sections 6.3 and 6.4; page 109-111, Figure 17 and Table 7; page 113, Table 8; and pages 134-151.  With respect to instant claim 16, because the same active agents are being administered to the same patients according to the same method steps, inherently cardiovascular disease, AIDS, or an inflammatory disorder will be prevented in the in vivo methods of the Osl dissertation to the same extent claimed by Inventors.  Sufficient evidence of similarity is deemed to be present between the in vivo methods of the Osl dissertation and the instant claimed method to shift the burden to Inventors to provide evidence that the claimed method is unobviously different than the in vivo methods of the Osl dissertation.
	Note that the Osl dissertation was published more than one year prior to the effective filing date of instant claims 1-5, 7, 9-13, 15, and 16 (see the effective filing date analysis set forth in section 5 above) and therefore is available as prior art under 35 U.S.C. 102(a)(1) against these claims.
8.	Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious compounds having the structures recited in claims 6 and 8.  Note that the Osl dissertation (published 15 March 2018), applied in the anticipation rejection set forth in section 7 above, is not prior art under 35 U.S.C. 102 against instant claims 6 and 8.  With respect to the WO Patent Application 2008/083312, applied and discussed in the Written Opinion, the reference does not teach or render obvious any of the R2 groups, and in particular the combination of RA and RB substituents, recited in the instant claims
	With respect to the anticipation rejection over the Osl dissertation (published 15 March 2018) set forth in section 7 above, one way to address this rejection would be to introduce two sets of claims into the application:  (1) One set of claims would be limited to subject matter which is disclosed in the priority application EP 18194121.2, i.e., would be limited to compounds comprising an R2 group of formula (II) or formula (IV).   For this set of claims, the Osl dissertation would no longer be available as prior art under 35 U.S.C. 102.  (2)  The second set of claims would be limited to subject matter which is not disclosed in the priority application, i.e. would be limited to compounds comprising an R2 group of formula (III).  While the Osl dissertation would remain available as prior art under 35 U.S.C. 102 against this set of claims, the Osl dissertation does not teach or render obvious compounds of such structure.  Of course, any other approaches to the anticipation rejection proposed by Applicant will be fully considered by the examiner.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 30, 2022